         Case 1:17-cv-01211-LGF Document 41 Filed 01/06/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

DAVID DALE,
                                                                     DECISION
                                  Plaintiff,                           and
                    v.                                                ORDER

DEPUTY SIMON BIEGASIEWICZ,                                        17-CV-01211F
DEPUTY JOSEPH RACZYNSKI, and                                         (consent)
DEPUTY WARREN LUICK,

                           Defendants.
______________________________________

APPEARANCES:        THE LAW OFFICES OF MATTHEW A. ALBERT
                    Attorneys for Plaintiff
                    MATTHEW A. ALBERT, of Counsel
                    2166 Church Road
                    Darien Center, New York 14040
                                   and
                    GRIFFIN DAVIS DAULT, of Counsel
                    388 Evans Street
                    Williamsville, New York 14221

                    MICHAEL A. SIRAGUSA
                    ERIE COUNTY ATTORNEY
                    Attorney for Defendants
                    JEREMY C. TOTH
                    Second Assistant County Attorney, of Counsel
                    ERIE COUNTY ATTORNEY’S OFFICE
                    95 Franklin Street
                    Room 1634
                    Buffalo, New York 14202


                                     JURISDICTION

      On June 4, 2018, the parties to this civil rights action consented pursuant to 28

U.S.C. § 636(c) to proceed before the undersigned. (Dkt. 17). The matter is presently

before the court on Plaintiff’s motion filed December 23, 2020 seeking an extension of

time to file an appeal with the Second Circuit Court of Appeals (Dkt. 39).
             Case 1:17-cv-01211-LGF Document 41 Filed 01/06/21 Page 2 of 8




                                         BACKGROUND and FACTS 1

          On November 24, 2017, Plaintiff David Dale (“Plaintiff” or “Dale”), commenced

this civil rights action asserting against Defendants, all employees of Erie County Sheriff

Department (“Defendants”), two claims for relief originating with a traffic stop on March

5, 2015, including for unreasonable seizure, false arrest, and false imprisonment in

violation of the Fourth and Fourteenth Amendments, and malicious prosecution in

violation of the Fourth and Sixth Amendments, and seeking compensatory and punitive

damages, as well as an award of attorney fees. In a Decision and Order filed October

21, 2020 (Dkt. 37) (“the D&O”), the undersigned granted Defendants’ motion for

summary judgment filed May 8, 2019 (Dkt. 27). Judgment in favor of Defendants was

entered on October 22, 2020 (Dkt, 38) (“October 22, 2020 judgment”).

          Plaintiff maintains he learned of the D&O and judgment on October 28, 2020

when his attorney, Matthew Albert, Esq. (“Albert”), telephoned and advised Plaintiff of

the judgment. Plaintiff’s Declaration ¶ 4. According to Plaintiff, in early November

2020, after both he and Albert spent several days researching the merits of an appeal to

the Second Circuit Court of Appeals, Albert advised Plaintiff he was not able to

represent Plaintiff in the appeal but that Albert’s associate might be willing to handle the

appeal. Id. ¶¶ 5-6. On November 12, 2020, Albert advised Plaintiff the associate was

not able to represent Plaintiff, and Plaintiff arranged to pick up the case file from Albert

who to date has not formally withdrawn from representing Plaintiff. Id. ¶¶ 7-8. The case

file was not available for Plaintiff to retrieve from Albert until November 23, 2020, and




1   The Facts are taken from the pleadings and motion papers filed in this action.

                                                       2
           Case 1:17-cv-01211-LGF Document 41 Filed 01/06/21 Page 3 of 8




Plaintiff was not aware of the deadline for filing an appeal with the Second Circuit. Id.

¶¶ 9-11.

       No timely notice of appeal was filed and the matter is presently before the court

on Plaintiff’s motion for an extension of time to file a notice of appeal in accordance with

the Federal Rules of Appellate Procedure 4(a)(5)(A)(ii), and to proceed in forma

pauperis in this court (Dkt. 39) filed December 23, 2020 (“Plaintiff’s Motion”), attaching

the Declaration of David Dale (Dkt. 39 at 2-5) (“Plaintiff’s Declaration”), the Affidavit of

Matthew Albert, Esq. (Dkt. 39 at 6-7) (“Albert Affidavit”), and a Notice of Appeal (Dkt. 39

at 8) (“Notice of Appeal”). In opposition, Defendants filed on January 4, 2021 the

Attorney Declaration of Second Assistant County Attorney Jeremy C. Toth in Opposition

to Plaintiff’s Motion to Extend Deadline to Appeal (Dkt. 40) (“Toth Declaration”),

attaching exhibits A through E (Dkts. 40-1 through 40-5) (“Defendants’ Exh(s). __”), and

the Memorandum of Law in Opposition to Plaintiff’s Motion for Nunc Pro Tunc Relief

(Dkt. 40-6) (“Defendants’ Memorandum”). Oral argument was deemed unnecessary.

Based on the following, Plaintiff’s Motion is DENIED.



                                        DISCUSSION

       As relevant here, Rule 4 of the Federal Rules of Appellate Procedure requires a

notice of appeal “be filed with the district clerk within 30 days after entry of the

judgement or order appealed from.” Fed.R.App.P. 4(a)(1)(A) (“Rule 4(a) __”). Should a

party fail to timely file a notice of appeal, Rule 4(a) further provides that

       (A) The district court may extend the time to file a notice of appeal if:
             (i) a party so moves no later than 30 days after the time prescribed by this
             Rule 4(a) expires; and



                                               3
         Case 1:17-cv-01211-LGF Document 41 Filed 01/06/21 Page 4 of 8




              (ii) regardless of whether its motion is filed before or during the 30 days
              after the time prescribed by this Rule 4(a) expires, that party showed
              excusable neglect or good cause.

Fed.R.App.P. 4(a)(5)(A)(i) and (ii) (italics added).

“‘The power of the federal courts to extend the time limits on the invocation of appellate

jurisdiction is severely circumscribed.’” See Goode v. Winkler, 252 F.3d 242, 245 (2d

Cir. 2001) (quoting Mendes Junior Int'l Co. v. Banco Do Brasil, S.A., 215 F.3d 306, 312

(2d Cir.2000)). Further, “[a] district court's order granting or denying motions under Fed.

R.App. P. 4(a)(5) is reviewed for abuse of discretion.” Id. (citation omitted).

       In the instant case, with the entry of judgment on October 22, 2020, Plaintiff had

until November 21, 2020 to file his notice of appeal Fed.R.App.P. 4(a)(1)(A), and

having failed to do so, Plaintiff had until December 21, 2020 to filed a motion for an

extension of time in which to file the notice of appeal provided Plaintiff also

demonstrated either excusable neglect or good cause for the delay. Fed.R.App.P.

4(a)(5)(A). Plaintiff’s Motion, however, was not filed until December 23, 2020 and, as

such, is untimely, a point not discussed by the parties. Nevertheless, the untimely

nature of Plaintiff’s Motion alone is grounds for denying it. See Goode, 252 F.3d at 245

- 46 (finding district court abused its discretion in granting extension of time pursuant to

Rule 4(a) to file notice of appeal filed more than 30 days after original appeal filing

deadline based on district’s policy of “back-dating” pro se filings). Even assuming,

arguendo, Plaintiff’s Motion requesting an extension of time to file his notice of appeal

with the Second Circuit was timely filed, Rule 4(a)(5)(A)(ii) requires “excusable neglect

or good cause,” neither of which Plaintiff has demonstrated and, in fact, Plaintiff’s

argument asserts only excusable neglect.



                                              4
         Case 1:17-cv-01211-LGF Document 41 Filed 01/06/21 Page 5 of 8




       The so-called “Pioneer factors” articulated by the Supreme Court in discerning

excusable neglect in the context of a federal bankruptcy case, Pioneer Inv. Services Co.

v. Brunswick Associates Ltd. Partnership, 507 U.S. 380, 382-83 (1993), have been

adopted by the Second Circuit in considering excusable neglect in the context of

motions under Rule 4(a) for an extension of time to file a notice of appeal and other

cases. See Silivanch v. Celebrity Cruises, Inc., 333 F.3d 355, 366 (2d Cir. 2003).

Significantly, “‘excusable neglect’ is an ‘elastic concept’ that ‘at bottom [is] an equitable

one, taking account of all relevant circumstances surrounding the party’s omission.’”

Redhead v. Conference of Seventh-Day Adventists, 360 Fed.Appx. 232, 234–35 (2d

Cir. 2010) (quoting Silivanch, 333 F.3d at 366) (further internal quotation marks and

citation omitted).

       “The Pioneer factors for excusable neglect include ‘[1] the danger of prejudice to
       the [non-movant], [2] the length of the delay and its potential impact on judicial
       proceedings, [3] the reason for the delay, including whether it was within the
       reasonable control of the movant, and [4] whether the movant acted in good
       faith.’”

Id. 360 Fed.Appx. at 235 (quoting Silivanch, 333 F.3d at 366 (quoting Pioneer, 507 U.S.
at 395)).

The Courts of Appeal focus on the third factor and “‘continue to expect that a party

claiming excusable neglect will, in the ordinary course, lose under the Pioneer test.’” Id.

(quoting Silivanch, 333 F.3d at 366). “[B]ecause the rule governing the grant of an

extension to file a notice of appeal is unambiguous,” circumstances in which an

extension to file a notice of appeal is based on a “blunder – even if an honest mistake”

will not substantiate “excusable neglect.” Id.

       Here, Plaintiff proffers in support of his claim for excusable neglect the Albert

Declaration in which Albert admits that despite communicating with Plaintiff regarding

                                              5
          Case 1:17-cv-01211-LGF Document 41 Filed 01/06/21 Page 6 of 8




the case between October 22 and November 21, 2020, Albert neglected to advise

Plaintiff of the deadline for filing an appeal of the October 22, 2020 judgment. Albert

Declaration ¶¶ 8-9. Albert attributes this “error” to personal circumstances, including a

fire on June 22, 2020 at Albert’s home causing extensive damage, resulting in flooding,

and requiring Albert make repairs, id. ¶¶ 4-5, the Coronavirus pandemic requiring

Albert’s mother to quarantine in her New York City apartment, id. ¶ 6, and Albert

learning “in late October that [he] will not be practicing law for six months dues to an

involuntary leave of absence.” Id. ¶ 7. Albert, however, does not explain how his ability

to practice law was hindered by the fire at his home or his mother’s need to quarantine

in another city. Nor does Albert explain the asserted six-month “involuntary leave of

absence” commencing in “late October” during which time Albert nevertheless avers

maintaining communications with Plaintiff regarding this matter. 2 Id. ¶ 8 (Albert averring

he communicated with Plaintiff “over the course of the 30-day span from October 22

through November 21, 2020 . . . . “). As such, these circumstances, albeit unfortunate,

fail to even suggest the third factor is met, i.e., that the delay was not within Plaintiff’s

“reasonable control.” Redhead, 360 Fed.Appx. at 235 (finding that attorney

misapprehension in calculating period in which to file appeal did not constitute

excusable neglect as required for extending the time to appeal under Rule 4(a)(5)(A)).

Rather, at most, these circumstances establish a “blunder – even if an honest mistake”

which does not “substantiate ‘excusable neglect.’” Id. (quoting Silivanch, 333 F.3d at




2 The court notes Albert’s attorney registration listing on the website maintained by New York State
Unified Court System shows Albert to be an attorney in good standing with “no record of public discipline,”
see New York State Unified Court System, Attorney On-Line Services Search, available at
https://apps.courts.state.ny.us/attorneyservices/wicket/page?1, last visited Jan. 6, 2021, which fact is
inconsistent with Albert’s asserted inability to provide legal assistance to Plaintiff.

                                                    6
         Case 1:17-cv-01211-LGF Document 41 Filed 01/06/21 Page 7 of 8




366). It is basic that a represented litigant assumes responsibility for the actions of his

attorney. See Motown Record Co., L.P. v. Motown Beverage Co. of Ohio, 165 F.3d 14,

14 (2d Cir. 1998) (“it is well-settled that litigants are legally responsible for their

attorneys’ conduct” (internal quotation marks and citation omitted)). Plaintiff thus has

failed to establish the requisite excusable neglect supporting his motion seeking an

extension of time to file a notice of appeal regarding the October 22, 2020 judgment.

       Because the court is denying Plaintiff’s Motion seeking an extension of time to

file a notice of appeal, the court does not address the merits of extending Plaintiff’s time

to appeal based on asserted new case law decided seven days after the D&O

specifically, People v. Zelaya, 132 N.Y.S.3d 233 (N.Y.App.Term 2020), as Plaintiff

asserts, Plaintiff’s Declaration ¶¶ 15-18, Plaintiff’s assertion that allowing the late notice

of appeal is in the interest of justice in light of “the current climate of overwhelming

evidence of documented police abuse cases,” id. ¶ 19, or Plaintiff’s further request for in

forma pauperis status, Plaintiff’s Declaration ¶¶ 22-23.



                                        CONCLUSION

       Based on the foregoing, Plaintiff’s motion (Dkt. 39), is DENIED. The Clerk of the

Court shall serve Plaintiff with a copy of the Decision and Order by first class U.S. Mail

at 805 Fillmore Avenue, Buffalo, New York 14212.

SO ORDERED.
                                                /s/ Leslie G. Foschio
                                     ______________________________________
                                                LESLIE G. FOSCHIO
                                        UNITED STATES MAGISTRATE JUDGE

DATED:         January 6th, 2021
               Buffalo, New York

                                                7
 Case 1:17-cv-01211-LGF Document 41 Filed 01/06/21 Page 8 of 8




Any petition for permission to appeal with the Circuit Clerk, United States
Court of Appeals for the Second Circuit, New York, New York, must be filed
within thirty (30) days pursuant to Fed.R.App. 4(a). Requests to proceed on
appeal as a poor person must be filed with the United States Court of
Appeals for the Second Circuit in accordance with the requirements of Rule
24 of the Federal Rules of Appellate Procedure.




                                 8
